As filed with the Securities and Exchange Commission on December 9, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2011 Date of reporting period:September 30, 2011 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2011 BOSTON COMMON INTERNATIONAL FUND Message from the Advisor Dear Fellow Shareholders, As we sum up our fiscal ‘year’ ending September 30, 2011 the Boston Common International Fund has not yet completed a full 12 months since its inception in December, 2010. We introduced the Boston Common International Fund in an effort to fill a void in the international mutual fund marketplace. We believe the Fund provides investors with an option to participate in an investment philosophy that integrates financial and sustainability research. We pursue long-term capital appreciation by seeking to invest in diversified portfolios of high-quality, socially responsible stocks. Through rigorous analysis of financial, environmental, social, and governance (ESG) factors, we identify attractively valued companies for investment. We also use our voice as shareholders to urge portfolio companies to improve transparency and accountability and to adopt leading ESG practices. We highlight some of the work that your Fund has participated in over the last six months within this document. For many of you this will be your first letter from us and we take this opportunity to welcome you as shareholders. Geeta Aiyer Matt Zalosh President & Founder Chief Investment Officer Boston Common Asset Management, LLC International Strategies Page 1 Investment Outlook Since our last report, global economic prospects have become more precarious.Anxiety over European sovereign debt issues, weakening economic indicators in the developed economies, and inflationary pressures in emerging markets have caught investor attention, yet corporate earnings have continued, for the most part, to come in ‘as expected.’With the correction in global equity markets accelerating over the last months, valuations look compelling versus long term averages and dividend yields have surpassed bond yields in some markets. Although headline risks remain elevated over the near-term, we are cautiously optimistic in our long-term expectations for international equities. Europe European policymakers are struggling to contain the sovereign debt crisis that is threatening much of Southern Europe. The current, incremental approach to solving the crisis may continue to disappoint investors and cause on-going market volatility.As capital markets increasingly demand decisive actions, we believe Eurozone officials, especially German politicians, will ultimately take the necessary steps to keep the union together.This may include providing sufficient funds to stem the tide of sovereign bond market contagion, assisting in the timely recapitalization of weaker banks, and gradually moving towards more effective fiscal coordination.A potential positive outcome of this crisis is that the market pressures and volatility could enable passage of otherwise politically unpalatable reforms that could enhance growth prospects.For example, reforms that help restructure the labor markets by easing employment constraints could help boost the region’s long-term growth potential. Over time, greater clarity on the Eurozone’s future should enable healthy economic growth in Germany, France, and the Nordic region. However, countries in the European periphery are likely to face persistent structural challenges that present a difficult investing environment. The Fund remains underweight Europe, especially deemphasizing Financials and Consumer Discretionary stocks because we remain wary of balance sheet strength and household spending prospects in the region. We are overweight the European Consumer Staples and Healthcare sectors where we see favorable long-term demand dynamics and diverse geographic end-markets with exposure to emerging economies. Japan The Japanese economy appears to be on the road to recovery from the Tohuku earthquake with industrial production improving from the declines of March and April although still below pre-tsunami levels.In the midst of the European sovereign debt crisis, investors are willing to buy Japanese government bonds at a yield of less than 1% and the Yen continues to enjoy “safe haven” status, despite the fact that Japan is the most indebted government relative to Page 2 economic output in the developed world.Without changes, sustained economic growth continues to face headwinds from long-term demographic trends.In our opinion, the shrinking Japanese labor force is likely to dampen domestic growth opportunities. We are underweight Japan and over half of our relatively modest Japanese holdings are in the industrial sector, geared to global growth, and in the healthcare sector, where we think demand could rise as a function of local demographics. Asia Pacific and Emerging Markets Emerging markets’ robust demand for industrial and consumer products played an important role in stopping the precipitous decline of the 2008 recession. In this cycle, strong growth in the region has led to concerns about overheating economies and accelerating inflationary pressures, including worries about a Chinese real estate bubble. Policymakers responded with interest rate hikes to cool growth and dampen consumer and asset pricing pressure.However, trade-dependent emerging economies are unlikely to be immune from the effects of weak U.S. and European demand, even if growing intra-regional trade has diluted their dependence on the developed world.Prospects of slowing export demand and recent commodity price declines may help alleviate inflationary pressures and some Emerging Markets authorities have started easing monetary policy. Long-term fundamentals look relatively strong in many emerging nations.Ever mindful of valuation, we look to add exposure to the region over time.Our overweight of Asia Pacific, including the Emerging Markets, is focused on domestic beneficiaries of secular growth; our holdings cluster in the Financials and Consumer sectors. Fund Portfolio Activity A sampling of the activity in the Fund over the last six months includes the purchase of British industrial company Spirax-Sarco Engineering.The company sells steam-based heat exchange systems and peristaltic pumps. Industrial customers can recoup their investment in these products over a few years via energy and water cost savings. Emerging markets account for 40% of Spirax’s revenues and recurring maintenance is a key contributor to sales, providing avenues for growth and stability. We purchased Naspers Ltd., a South African media company, with a strong competitive position in the South African satellite TV business. In addition, the company holds stakes in a variety of compelling global internet assets, including Chinese leader Tencent.At the same time, we sold Sohu.com, a Chinese Internet company with a more narrow business mix relative to Naspers. We also sold Australia and New Zealand Banking Group because we were concerned about rising credit losses and a potentially misguided acquisition Page 3 strategy.Keeping our exposure to Australia steady, we started a position in electric utility and power company Origin Energy Ltd.The company is a leading provider in the stable electricity distribution business and is developing a large natural gas project for its power hungry Asian neighbors.We also think Origin is a sustainability leader with its commitment to energy efficiency and renewable power. Fund Shareowner Engagement Human rights remain a key focus for the Fund’s engagement initiatives.This includes the continued drive to raise awareness around human trafficking and modern day slavery, which encompasses forced labor, slave labor and child labor. Recently Boston Common helped to draft an investor statement sent to 27 global companies in the high risk sectors of agriculture, apparel, electronics, food & beverage and hotel & tourism.The statement includes recommendations such as impact assessments, employee training and working collaboratively at the industry level.Boston Common shared the statement with Unilever N.V. and Vodafone Group PLC, two Fund portfolio companies, during recent meetings in London to expand the dialogue on the expanding human rights responsibility facing corporations globally.This is especially timely given the adoption of the new Guiding Principles for implementing the UN Framework “Protect, Respect, Remedy”, adopted in June 2011. For five years, Boston Common has also engaged portfolio companies urging them to adopt a comprehensive policy regarding the sourcing of cotton in Uzbekistan, which is known for using forced child labor. In September, through a campaign in which we participate, organized by the Responsible Sourcing Network, more than 60 global retailers and brands publicly pledged to avoid sourcing Uzbek cotton. Adidas AG, a fund holding, signed the pledge upon Boston Common’s urging. Management’s Discussion of Fund Performance for the period ending September 30, 2011 The market correction that started in earnest at the beginning of the summer swamped the modest gains achieved during the first half of 2011. As a result, year to date, the Fund has declined 17.33%.From inception on December 29, 2010, the Fund’s value has declined by 17.36% over the slightly more than 9 months ending September 30, 2011. Year-to-date the MSCI EAFE index has declined 15.0%.In local currency, the MSCI EAFE fell by 15.6% as a weakening Dollar added an additional 0.6% to U.S. investors’ returns.Solid corporate earnings were not enough to stem the rising concerns that the developed world was sliding back into a recession.Ongoing uncertainty related to the future of the Eurozone and possible defaults by several member nations contributed to the recent market correction. Page 4 As macroeconomic fears rose, investors fled from the more economically sensitive sectors like Industrials (-18.4%) and Financials (-21.3%) reversing the flow of funds from earlier in the year. More defensive sectors like Healthcare (-0.1%), Consumer Staples (-1.7%) and Telecommunications (-3.6%) benefited, on a relative basis, as investors expected these sectors to deliver more stable earnings. Stock selection in the Energy sector was the largest detractor from the Fund’s relative returns.The underweight of the Consumer Staples sector also detracted from relative performance.The Fund benefited from stock selection in the Technology and Materials sectors. From a regional perspective, Europe ex. UK (-18.3%) lagged Japan (-10.9%) and the UK (-10.7%).The UK benefitted from its more defensive market composition while Japan was seen as a safe haven with a recovering economy and strengthening currency.The Fund’s stock selection in Asia ex. Japan was the largest drag on relative performance. Japan also detracted from the Fund’s relative returns.In Europe ex. UK, the Fund benefited from its relatively limited exposure to Eurozone banks. While the Fund’s performance relative to the MSCI EAFE index is lagging, the majority of the differential occurred in the first 6 months of 2011.Investing the large cash flows early in the Fund’s start up on days when the market opened higher created a drag on performance.In addition, exposure to emerging markets which have declined on fears of inflation and slowing growth held back Fund performance.We believe the strong growth dynamics in these economies supports the Fund’s continued exposure. Page 5 Equity Portfolio Regions as of September 30, 2011 % of Net Assets Region Fund Holdings MSCI EAFE United Kingdom 16.5% 22.2% Developed Europe x UK 44.7% 41.7% Japan 18.4% 23.1% Developed Asia-Pacific x Japan 9.8% 13.0% Emerging Markets 9.7% 0.0% Other Assets and Liabilities 0.9% 0.0% Total Equity 100.0% 100.0% Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund’s sustainability policy could cause it to perform differently compared to similar funds that do not have such a policy.This policy may result in the Fund foregoing opportunities to buy certain securities when it might otherwise be advantageous to do so, or selling securities for reasons when it might be otherwise disadvantageous for it to do so. Diversification does not assure a profit or protect against loss in a declining market. The opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. The Morgan Stanley Capital International Europe, Australia and Far East (MSCI EAFE) Index is an unmanaged index of over 1000 foreign common stock prices including the reinvestment of dividends.It is widely recognized as a benchmark for measuring the performance of international value funds.You cannot invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Please see the Schedule of Investments in this report for complete fund holdings.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security mentioned. Page 6 BOSTON COMMON INTERNATIONAL FUND COUNTRY ALLOCATION For the Period Ended September 30, 2011 (Unaudited) Country Allocation % of Net Assets Australia 6.0% Belgium 1.4% Brazil 2.1% China 0.7% Denmark 0.3% Finland 1.9% France 6.9% Germany 7.4% Hong Kong 1.9% Israel 1.4% Japan 18.4% Luxembourg 2.7% Mexico 1.8% Netherlands 5.5% Norway 3.5% Portugal 0.9% Singapore 2.0% South Africa 2.0% Spain 0.9% Switzerland 11.9% Taiwan 1.3% Thailand 1.7% United Kingdom 16.5% Cash & Equivalents 0.9% Page 7 BOSTON COMMON INTERNATIONAL FUND EXPENSE EXAMPLE For the Period Ended September 30, 2011 (Unaudited) As a shareholder of the Boston Common International Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/11 – 9/30/11). Actual Expenses The first line of the table provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.Currently, if you request a redemption be made by wire, a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem shares that have been held for less than 30 days. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests, in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary and are not included in the example below.The example includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example does not include portfolio trading commissions and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other Page 8 BOSTON COMMON INTERNATIONAL FUND EXPENSE EXAMPLE For the Period Ended September 30, 2011 (Unaudited) (Continued) funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 4/1/11 9/30/11 4/1/11 – 9/30/11* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% (reflecting fee waivers in effect) multiplied by the average account value over the period, multiplied by 183/365 days. Page 9 BOSTON COMMON INTERNATIONAL FUND Value of $100,000 vs. MSCI EAFE (Unaudited) Average Annual Returns Since Inception Periods Ended September 30, 2011 (12/29/10) Boston Common International Fund (17.36%) MSCI EAFE Index (15.35%) This chart illustrates the performance of a hypothetical $100,000 investment made on December 29, 2010, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. Page 10 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at September 30, 2011 Shares Security Description Value $ COMMON STOCKS – 97.7% Australia – 6.0% AMP LTD $ Infigen Energy Origin Energy Sims Metal Management LTD – ADR WorleyParsons LTD Belgium – 1.4% Umicore SA Gafisa SA – ADR China – 0.7% New Oriental Education and Technology Group, Inc – ADR* Denmark – 0.3% Vestas Wind System A/S* Finland – 1.9% Sampo Group France – 6.9% Air Liquide – ADR AXA SA – ADR Casino Guichard Perrachon SA Germany – 7.4% adidas AG Henkel AG and Company KGaA SAP AG – ADR SMA Solar Technology AG Vossloh AG Hong Kong – 1.9% Hang Seng Bank LTD Israel – 1.4% Check Point Software Technologies LTD* Japan – 18.4% DISCO Corporation FANUC LTD Honda Motor Company LTD – ADR Kubota Corporation – ADR Mitsui Fudosan Company NGK Insulators LTD Nippon Electronic Glass Company LTD Sony Corporation – ADR SYSMEX Corporation TERUMO Corporation Toray Industries, Inc – ADR* Luxembourg – 2.7% Subsea 7 SA – ADR* Tenaris SA – ADR Mexico – 1.8% America Movil SAB de CV – ADR Netherlands – 5.5% ASML Holding NV – ADR Koninklijke Philips Electronics NV – ADR Unilever NV – ADR Norway – 3.5% Petroleum Geo-Services* Statoil ASA – ADR The accompanying notes are an integral part of these financial statements. Page 11 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at September 30, 2011 (Continued) Shares Security Description Value $ Portugal – 0.9% EDP Renovaveis SA* $ Singapore – 2.0% CapitaLand LTD Olam International South Africa – 2.0% Naspers LTD Standard Bank Group LTD Spain – 0.9% Abengoa SA Switzerland – 11.9% ABB LTD – ADR Julius Baer Gruppe AG Novartis AG – ADR Roche Holding LTD – ADR Sonova Holding AG Taiwan – 1.3% Taiwan Semiconductor Manufacturing Company LTD – ADR Thailand – 1.7% Kasikornbank PLC United Kingdom – 16.5% Barclays PLC HSBC Holdings PLC – ADR Johnson Matthey PLC – ADR Pearson PLC – ADR Scottish & Southern Energy PLC – ADR Smith & Nephew PLC – ADR Spirax-Sarco Engineering PLC Standard Chartered Bank PLC Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $24,931,642) PREFERRED STOCKS – 1.4% Brazil – 1.4% Companhia Energetica de Minas Gerais – ADR TOTAL PREFERRED STOCKS (Cost $387,565) SHORT TERM INVESTMENTS – 0.6% Fidelity Money Market Portfolio, 0.12% (1) TOTAL SHORT TERM INVESTMENTS (Cost $126,196) TOTAL INVESTMENTS – 99.7% (Cost $25,445,402) Other Assets in Excess of Liabilities – 0.3% NET ASSETS – 100.0% $ ADRAmerican Depository Receipt * Non-Income Producing Seven day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. Page 12 BOSTON COMMON INTERNATIONAL FUND STATEMENT OF ASSETS AND LIABILITIES at September 30, 2011 ASSETS: Investments in Securities, at Value (cost $25,445,402) (See Note 2) $ Cash Receivables: Dividends and Interest Fund Shares Sold Prepaid Expenses and Other Assets Total Assets LIABILITIES: Payables: Professional Fees Registration Fees Due from Advisor, Net Administration & Accounting Fees Printing & Mailing Fees Custody Fees Transfer Agent Fees Chief Compliance Officer Fees Fund Shares Redeemed 10 Other Accrued Expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS: Paid-in Capital $ Undistributed Net Investment Income Accumulated Net Realized Loss on Investments ) Net Unrealized Depreciation of Investments ) Net Assets $ Net Asset Value (unlimited shares authorized): Net Assets $ Shares Issued and Outstanding Net Asset Value, Offering and Redemption Price per Share $ The accompanying notes are an integral part of these financial statements. Page 13 BOSTON COMMON INTERNATIONAL FUND STATEMENT OF OPERATIONS For the Period Ended September 30, 20111 INVESTMENT INCOME Income: Dividends (net of foreign withholding tax of $21,966) $ Interest Total Investment Income Expenses: Investment Advisory Fees Administration & Accounting Fees Transfer Agent Fees Custodian Fees Registration Fees Professional Fees Reports to Shareholders Chief Compliance Officer Fees Miscellaneous Expenses Trustee Fees Insurance Expenses Total Expenses Less: Expenses Waived or Reimbursed ) Net Expenses Net Investment Income (Loss) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net Realized Loss on Investments ) Net Change in Unrealized Depreciation of Investments ) Net Realized and Unrealized Loss on Investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) 1Fund commenced operations on December 29, 2010. The accompanying notes are an integral part of these financial statements. Page 14 BOSTON COMMON INTERNATIONAL FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended September 30, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net Investment Income $ Net Realized Loss on Investments ) Net Change in Unrealized Depreciation of Investments ) Net Decrease in Net Assets Resulting from Operations ) Net Increase in Net Assets Resulting from Capital Share Transactions (a) Total Increase in Net Assets NET ASSETS Beginning of Period — End of Period $ Undistributed Net Income at End of Period $ (a) Summary of share transactions is as follows: Period Ended September 30, 2011 Shares Value Shares Sold $ Reinvested Dividends — — Shares Redeemed ) ) $ Beginning Shares — Ending Shares 1 Fund commenced operations on December 29, 2010. The accompanying notes are an integral part of these financial statements. Page 15 BOSTON COMMON INTERNATIONAL FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended September 30, Net Asset Value, Beginning of Period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS Net Investment Income2 Net Loss on Investments (Realized and Unrealized) ) Total from Investment Operations ) Net Asset Value, End of Period $ Total Return3 )% SUPPLEMENTAL DATA Net Assets, End of Period (000’s) $ Ratios to Average Net Assets:4 Expenses Before Fees Waived % Expenses After Fees Waiver % Net Investment Income (Loss) % Portfolio Turnover Rate3 % 1 Fund commenced operations on December 29, 2010. 2 Calculated using the average shares outstanding method. 3 Not annualized. 4 Annualized. The accompanying notes are an integral part of these financial statements. Page 16 BOSTON COMMON INTERNATIONAL FUND NOTES TO FINANCIAL STATEMENTS September 30, 2011 NOTE 1 – ORGANIZATION The Boston Common International Fund (the “Fund”) is a series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The Fund commenced operations on December 29, 2010. The Fund’s investment objective is to seek long-term capital appreciation.The Fund seeks to preserve and build capital over the long term through investing in a diversified portfolio of stocks and American Depositary Receipts of companies it believes are high quality and undervalued. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short term securities that have maturities of less than 60 days are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset Page 17 BOSTON COMMON INTERNATIONAL FUND NOTES TO FINANCIAL STATEMENTS September 30, 2011 (Continued) value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of September 30, 2011, the Fund did not hold fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011: Page 18 BOSTON COMMON INTERNATIONAL FUND NOTES TO FINANCIAL STATEMENTS September 30, 2011 (Continued) Description Level 1 Level 2 Level 3 Common Stock* $ $ $
